



EXHIBIT 10.14




___________ __, 20__


[Name of Recipient]
[Address]


Notice of Grant of Performance-Based Restricted Stock Units


Dear [Name]:


Congratulations! You have been granted a performance-based restricted stock unit
award (the “Award”) pursuant to the terms and conditions of the Verint Systems
Inc. 2015 Long-Term Stock Incentive Plan, as modified by any sub-plan, addendum,
or supplement applicable to you under Section 16 of the Agreement (as defined
below) (the “Plan”) and the attached Verint Systems Inc. (the “Company”)
Performance-Based Restricted Stock Unit Award Agreement (the “Agreement”). The
details of your Award are specified below and in the attached Agreement.
Capitalized terms used in this Notice of Grant and not otherwise defined shall
have the meanings given in the Plan or the Agreement.


Granted To:        [Name]
ID#:            [ID Number]


Grant Date:        [____________], 20__


Target Number
of Units Granted:        [Number] (with the opportunity to earn up to
                    [Number]1 additional restricted stock units)2 
        
Price Per Unit:        U.S.$0.00


Performance Period:    [________] through [________]


Vesting Schedule:    
The restricted stock units granted hereby shall vest on the dates or at the
times set forth in the Agreement, following the achievement of specified
performance goals, but in any event, no earlier than [________], 20__ with
respect to the first [two-thirds] of the Earned Units (if any) and no earlier
than [________], 20__3 with respect to the remaining [one-third] of the Earned
Units (if any).




Verint Systems Inc.






________________________


1 Not to exceed 100% of the Target Number of Units (or such lower percentage as
specified by the grant resolutions).
2 Note that the maximum number of Restricted Stock Units granted is subject to
the approval of the Compensation Committee.
3 Dates to be specified in the applicable grant resolutions, with the first date
to be after the filing of the Company's 10-K covering the final year of the
Performance Period (and the release of the related blackout period) and with the
second date to be after the filing of the Company's 10-K covering the year after
the final year of the Performance Period (and the release of the related
blackout period).



--------------------------------------------------------------------------------









                
By my signature below or my electronic acceptance hereof (if provided to me
electronically), I hereby acknowledge my receipt of this Award granted on the
date shown above, which has been issued to me under the terms and conditions of
the Plan and the Agreement. I agree that the Award is subject to all of the
terms and conditions of this Notice of Grant, the Plan, and the Agreement.


If I am a resident of Canada, I also acknowledge having requested that this
Notice and all documents referred to herein be drafted in the English language.
Je reconnais également avoir exigé que ce document ainsi que tout document
auquel ce document fait référence, soient rédigés en langue anglaise.


Signature: _______________________________    Date: ______________









--------------------------------------------------------------------------------



VERINT SYSTEMS INC.


PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD AGREEMENT


This Performance-Based Restricted Stock Unit Award Agreement (this “Agreement”)
and the Verint Systems Inc. 2015 Long-Term Stock Incentive Plan, as modified by
any sub-plan, addendum, or supplement applicable to you under Section 16 of this
Agreement (the “Plan”) govern the terms and conditions of the Performance-Based
Restricted Stock Unit Award (the “Award”) specified in the Notice of Grant of
Performance-Based Restricted Stock Units (the “Notice of Grant”) delivered
herewith entitling the person to whom the Notice of Grant is addressed
(“Grantee”) to receive from Verint Systems Inc. (the “Company”) the target
number of performance-based restricted stock units indicated in the Notice of
Grant and the opportunity to earn additional restricted stock units (if provided
for in the Notice of Grant), as described herein, subject to the terms and
conditions of this Agreement.


1
RESTRICTED STOCK UNITS; VESTING

1.1    Grant of Performance-Based Restricted Stock Units.
(a)
Subject to the terms of this Agreement, the Company hereby grants to Grantee the
target number of performance-based restricted stock units (as may be further
defined under the terms of the Plan, “Restricted Stock Units”) indicated in the
Notice of Grant (the “Target Units”), and the opportunity to earn additional
Restricted Stock Units (if provided for in the Notice of Grant),4 as described
herein, (the “Overachievement Units”, and together with the Target Units, the
“Total Units”), vesting of which depends in part upon the Company’s performance
during the performance period indicated in the Notice of Grant (the “Performance
Period”).

(b)
Subject to the terms of this Agreement, Grantee’s right to receive all or any
portion of the Total Units will be contingent upon the Company’s achievement of
one or more performance goals specified in a performance matrix attached as an
exhibit to this Agreement (the “Performance Matrix”) measured over the
Performance Period.

(c)
The performance goal(s) and related “Target”, “Threshold”, and “Maximum” levels
(as described below) and any associated definitions for the Performance Period
are memorialized in the Performance Matrix attached as Exhibit A hereto.

(d)
If and when the Restricted Stock Units vest in accordance with the terms of the
Plan, this Agreement, and the Notice of Grant without forfeiture, and upon the
satisfaction of all other applicable conditions as to the Restricted Stock
Units, one Share shall be issuable to Grantee for each Restricted Stock Unit
that vests on such date, which Shares, except as otherwise provided herein or in
the Notice of Grant, will be free of any Company-imposed transfer restrictions.
Any fractional Restricted Stock Units resulting from the vesting of the Award
shall be discarded and shall not be converted into a fractional Share.
Notwithstanding any other provision of this Agreement, the Company reserves the
right to settle the Award in cash or cancel the award for



________________________


4 Note that the maximum number of Restricted Stock Units granted is subject to
the approval of the Compensation Committee.

    

--------------------------------------------------------------------------------



cash, based on the Fair Market Value of the Shares on the applicable vesting
dates, subject to required withholding and in accordance with the customary
payroll practices of the entity employing Grantee.
1.2    Achievement of Payout Percentages and Vesting of Performance-Based
Restricted Stock Units.
(a)
Below Threshold. If upon conclusion of the Performance Period, achievement of a
performance goal falls below the “Threshold” level for such performance goal, as
set forth in the Performance Matrix, a payout percentage of 0% in respect of
such performance goal shall be achieved.

(b)
At a Level or Between Levels. If, upon conclusion of the Performance Period,
achievement of a performance goal equals a specified level for such performance
goal as set forth in the Performance Matrix (other than the “Maximum” level),
the payout percentage specified for such level in the Performance Matrix shall
be achieved. If, upon conclusion of the Performance Period, achievement of a
performance goal exceeds a specified level for such performance goal as set
forth in the Performance Matrix but is below the next specified level (e.g.,
above the “Threshold” level but less than the “Target” level or above the
“Target” level but less than the “Maximum” level), the payout percentage shall
be calculated on a linear basis based on (i) where the actual achievement of
such performance goal falls between the two nearest specified levels as set
forth in the Performance Matrix and (ii) the corresponding payout percentages
specified in the Performance Matrix. Notwithstanding the foregoing, if, upon
conclusion of the Performance Period, achievement of such performance goal
exceeds the “Target” level (but is less than the “Maximum” level) the payout
percentage in respect of such performance goal shall only exceed the payout
percentage specified for the Target level if the Notice of Grant indicates that
Overachievement Units are eligible to be earned.

(c)
Equals or Exceeds Maximum. If the Notice of Grant indicates that Overachievement
Units are eligible to be earned, and upon conclusion of the Performance Period,
achievement of a performance goal equals or exceeds the “Maximum” level for such
performance goal, as set forth in the Performance Matrix, the payout percentage
indicated on the Performance Matrix for “Maximum” performance in respect of such
performance goal shall be achieved.

(d)
Vesting of Units; Independence of Performance Goals. Subject to Section 1.2(e),
the number of Restricted Stock Units that will vest in respect of the
Performance Period shall, unless otherwise specified in the Performance Matrix,
be determined by multiplying the “combined average payout percentage achieved”
by the number of Target Units eligible to be earned. The “combined average
payout percentage achieved” shall, unless otherwise specified in the Performance
Matrix, be the quotient of (A) and (B), where (A) is the sum of the actual
payout percentages achieved for each performance goal, and (B) is the number of
performance goals. If the foregoing calculation would result in the vesting of a
fraction of a Restricted Stock Unit, the result of the calculation will be
rounded down to the nearest whole Restricted Stock Unit.

(e)
Determination of Earned Award. Not later than 60 days following the Board’s
receipt of the Company’s audited financial statements covering all years during
the Performance Period, the Committee will determine (i) whether and to what
extent the performance goal(s) have been satisfied, (ii) the number of
Restricted Stock Units vesting hereunder pursuant to the terms hereof (the
“Earned Units”), and (iii) whether all other conditions to receipt of the Shares
have been met. The Committee’s determination of the foregoing shall be final and
binding on Grantee absent a


    

--------------------------------------------------------------------------------



showing of manifest error. Notwithstanding any other provision of this
Agreement, no Restricted Stock Units shall vest (x) until the Committee has made
the foregoing determinations for the Performance Period and (y) prior to the
date or dates discussed in the next paragraph.
(f)
Time Vesting Limitation. For the avoidance of doubt, notwithstanding the
determination of the Board or the Committee pursuant to the previous paragraph,
no Restricted Stock Units will vest prior to the date or dates specified in the
Notice of Grant.

(g)
Other Vesting Provisions. Any Restricted Stock Units that do not become vested
based on the foregoing provisions will be automatically forfeited by Grantee
without consideration. Vesting shall cease upon the date Grantee's Continuous
Service terminates for any reason, unless otherwise determined by the Board or
the Committee in its sole discretion or otherwise provided in a separate written
agreement between the parties.

1.3    Forfeiture.
(a)
Except as otherwise provided herein, Grantee’s right to receive any of the
Restricted Stock Units is contingent upon his or her remaining in the Continuous
Service of the Company or a Subsidiary or Affiliate through the respective
vesting dates specified in the Notice of Grant and hereunder. If Grantee’s
Continuous Service terminates for any reason, all Restricted Stock Units which
are then unvested shall, unless otherwise determined by the Board or the
Committee in its sole discretion or subject to a separate written agreement
between the parties, be cancelled and the Company shall thereupon have no
further obligation thereunder. For the avoidance of doubt, subject to a separate
written agreement between the parties, Grantee acknowledges and agrees that he
or she has no expectation that any Restricted Stock Units will vest on the
termination of his or her Continuous Service for any reason and that he or she
will not be entitled to make a claim for any loss occasioned by such forfeiture
as part of any claim for breach of his or her employment or service contract or
otherwise.

1.4    Delivery.
(a)
Subject to Section 1.6 and any other applicable conditions hereunder, as soon as
administratively practicable following the vesting of Restricted Stock Units in
accordance with the terms of this Agreement and the Notice of Grant (but in no
event later than the date the short-term deferral period under Section 409A of
the Code expires with respect to such vested Shares), the Company shall issue
the applicable Shares and, at its option, (i) deliver or cause to be delivered
to Grantee a certificate or certificates for the applicable Shares or (ii)
transfer or arrange to have transferred the Shares to a brokerage account of
Grantee designated by the Company.

(b)
Notwithstanding the foregoing, the issuance of Shares upon the vesting of a
Restricted Stock Unit shall be delayed in the event the Company reasonably
anticipates that the issuance of Shares would constitute a violation of U.S.
federal securities laws, other applicable law, or Nasdaq rules. If the issuance
of the Shares is delayed by the provisions of this paragraph, such issuance
shall occur at the earliest date at which the Company reasonably anticipates
issuing the Shares will not cause such a violation. For purposes of this
paragraph, the issuance of Shares that would cause inclusion in gross income or
the application of any penalty provision or other provision of the Code or other
tax legislation applicable to Grantee is not considered a violation of
applicable law.


    

--------------------------------------------------------------------------------



1.5    Restrictions.
(a)
Except as provided herein, Grantee shall not have any rights as a stockholder
with respect to any Shares to be distributed under this Agreement until he, she
or it has become the holder of such Shares as provided in this Agreement. Until
delivery of such Shares (or other settlement of the Award hereunder), Grantee
will have only the rights of a general unsecured creditor of the Company.

(b)
The Award is subject to the transferability restrictions under the Plan.

1.6    Tax; Withholding.
(a)
The Company shall determine the amount of any withholding or other tax required
by law to be withheld or paid by the Company or its Subsidiary with respect to
any income recognized by Grantee with respect to the Restricted Stock Units or
the issuance of Shares pursuant to the terms of the Restricted Stock Units.

(b)
Neither the Company nor any Subsidiary, Affiliate or agent makes any
representation or undertaking regarding the treatment of any tax or withholding
in connection with the grant, vesting or settlement of the Award or the
subsequent sale of Shares subject to the Award. The Company and its Subsidiaries
and Affiliates do not commit and are under no obligation to structure the Award
to reduce or eliminate Grantee’s tax liability, and none of the Company, any of
its Subsidiaries or Affiliates, or any of their employees or representatives
shall have any liability to Grantee with respect thereto.

(c)
Notwithstanding the withholding provision in the Plan:

(i)
If in the tax jurisdiction in which Grantee resides, a tax withholding
obligation arises upon vesting of the Award (regardless of when the Shares
underlying the Award are delivered to Grantee), or for non-employee directors of
the Company in any jurisdiction, on each date that all or a portion of the Award
actually vests, if (1) the Company does not have in place an effective
registration statement under the Securities Act of 1933, as amended (the
“Securities Act”) and there is not a Securities Act exemption available under
which Grantee may sell Shares or (2) Grantee is subject to a Company-imposed
trading blackout, then unless Grantee has made other arrangements satisfactory
to the Company, the Company will (x) with respect to employees of the Company,
withhold from the Shares to be delivered to Grantee such number of Shares as are
sufficient in value (as determined by the Company in its sole discretion) to
cover the minimum amount of the tax withholding obligation and (y) with respect
to non-employee directors of the Company, settle 40% of the portion of the Award
then vesting in cash by paying Grantee cash (in accordance with the Company’s
normal payroll practices) equal to the Fair Market Value of one Share for each
Restricted Stock Unit being settled in such manner.

(ii)
If in the tax jurisdiction in which Grantee resides, a tax withholding
obligation arises upon delivery of the Shares underlying the Restricted Stock
Units (regardless of when vesting occurs), then following each date that all or
a portion of the Award actually vests, the Company will defer the delivery of
the Shares otherwise deliverable to Grantee until


    

--------------------------------------------------------------------------------



the earliest of: (1) the date Grantee’s employment with the Company (or a
Subsidiary or Affiliate) is terminated (by either party), (2) the date that the
short-term deferral period under Section 409A of the Code expires with respect
to such vested Shares, or (3) the date on which the Company has in place an
effective registration statement under the Securities Act or there is a
Securities Act exemption available under which Grantee may sell Shares and on
which Grantee is not subject to a Company-imposed trading blackout (the earliest
of such dates, the “Delivery Date”). If on the Delivery Date (x) the Company
does not have in place an effective registration statement under the Securities
Act and there is not a Securities Act exemption available under which Grantee
may sell Shares or (y) Grantee is subject to a Company-imposed trading blackout,
then unless Grantee has made other arrangements satisfactory to the Company, the
Company will withhold from the Shares to be delivered to Grantee such number of
Shares as are sufficient in value (as determined by the Company in its sole
discretion) to cover the minimum amount of the tax withholding obligation.
(d)
Grantee is ultimately liable and responsible for all taxes owed by Grantee in
connection with the Award, regardless of any action the Company or any of its
Subsidiaries, Affiliates or agents takes with respect to any tax withholding
obligations that arise in connection with the Award. Accordingly, Grantee agrees
to pay to the Company or its relevant Subsidiary, Affiliate or agent as soon as
practicable, including through additional payroll withholding (if permitted
under applicable law), any amount of required tax withholding that is not
satisfied by any such action of the Company or its Subsidiary, Affiliate or
agent.

(e)
The Committee shall be authorized, in its sole discretion, to establish such
rules and procedures relating to the use of Shares of common stock to satisfy
tax withholding obligations as it deems necessary or appropriate to facilitate
and promote the conformity of Grantee’s transactions under this Agreement with
Rule 16b-3 under the Securities Exchange Act of 1934, as amended, if such rule
is applicable to transactions by Grantee.

1.7    Detrimental Activity. In the event the Company determines or discovers
during or after the course of Grantee’s employment or service that Grantee
committed an act during the course of employment or service that constitutes or
would have constituted Cause for termination, the Committee shall have the
right, to the maximum extent permissible under applicable law, to cancel all or
any portion of the Award (whether or not vested).
1.8    Erroneously Awarded Compensation. The Award, if and to the extent subject
to the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010, or any
regulations promulgated thereunder (collectively, the "Dodd-Frank Act") may be
subject to a claw back policy or other incentive compensation policy established
from time to time by the Company to comply with such Act.
2
CERTAIN DEFINITIONS

Defined terms not defined in this Agreement but defined in the Plan shall have
the same definitions as in the Plan. For the avoidance of doubt, in each
instance that the term “Company” is used in the Plan, “Company” shall mean
Verint Systems Inc.
3
REPRESENTATIONS OF GRANTEE


    

--------------------------------------------------------------------------------



Grantee hereby represents to the Company that Grantee has read and fully
understands the provisions of this Agreement, and Grantee acknowledges that
Grantee is relying solely on his or her own advisors with respect to the tax
consequences of the Award. Grantee acknowledges that this Agreement has not been
reviewed or approved by any regulatory authority in his or her country of
residence or otherwise.
4
NOTICES

All notices or communications under this Agreement shall be in writing,
addressed as follows:
To the Company:


Verint Systems Inc.
175 Broadhollow Road
Melville, NY 11747-3201
U.S.A.
+(631) 962-9600 (phone)
+(631) 962-9623 (fax)
Attn: Chief Legal Officer
To Grantee:


as set forth in the Company’s payroll
records


Any such notice or communication shall be (a) delivered by hand (with written
confirmation of receipt) or sent by a nationally recognized overnight delivery
service (receipt requested) or (b) sent certified or registered mail, return
receipt requested, postage prepaid, addressed as above (or to such other address
as such party may designate in writing from time to time), and the actual date
of receipt shall determine the time at which notice was given. Grantee will
promptly notify the Company in writing upon any change in Grantee’s mailing
address or e-mail address.
5
BINDING AGREEMENT

This Agreement shall be binding upon and inure to the benefit of the heirs and
representatives of Grantee and the assigns and successors of the Company.
6
ENTIRE AGREEMENT; AMENDMENT

The Plan, this Agreement and the Notice of Grant represent the entire agreement
of the parties with respect to the subject matter hereof. Subject to the terms
of the Plan, the Committee may waive any conditions or rights under, amend any
terms of, or alter, suspend, discontinue, cancel or terminate, the Award;
provided that any such waiver, amendment, alteration, suspension,
discontinuance, cancellation or termination that would impair the rights of
Grantee or any holder or beneficiary of the Award previously granted shall not
be effective as to Grantee without the written consent of Grantee, holder or
beneficiary, but further provided that the consent of Grantee or any holder or
beneficiary shall not be required to an amendment that is deemed necessary by
the Company to ensure compliance with (a) the Dodd-Frank Act, including, without
limitation, as a result of the implementation of any recoupment policy the
Company adopts to comply with the requirements set forth in the Dodd-Frank Act
and (b) Section 409A of the Code as amplified by any Internal

    

--------------------------------------------------------------------------------



Revenue Service or U.S. Treasury Department regulations or guidance, or any
other applicable equivalent tax law, rule, or regulation, as the Company deems
appropriate or advisable.
7
GOVERNING LAW

The rules and regulations relating to this Agreement shall be determined in
accordance with the laws of the State of New York, applied without giving effect
to its conflict of laws principles. Each party to this Agreement hereby consents
and submits himself, herself or itself to the jurisdiction of the courts of the
state of New York for the purposes of any legal action or proceeding arising out
of this Agreement. Nothing in this Agreement shall affect the right of the
Company to commence proceedings against Grantee in any other competent
jurisdiction, or concurrently in more than one jurisdiction, or to serve
process, pleadings and other papers upon Grantee in any manner authorized by the
laws of any such jurisdiction. Grantee irrevocably waives:
(a)    any objection which he, she or it may have now or in the future to the
laying of the venue of any action, suit or proceeding in any court referred to
in this Section; and
(b)    any claim that any such action, suit or proceeding has been brought in an
inconvenient forum.
8
SEVERABILITY

If any provision of this Agreement is or becomes or is deemed to be invalid,
illegal or unenforceable in any jurisdiction or as to any person or this
Agreement, or would disqualify this Agreement under any law deemed applicable by
the Committee, such provision shall be construed or deemed amended to conform to
the applicable laws, or if it cannot be construed or deemed amended without, in
the determination of the Committee, materially altering the intent of this
Agreement, such provision shall be stricken as to such jurisdiction, person or
this Agreement and the remainder of this Agreement shall remain in full force
and effect.
9
ONE-TIME GRANT; NO RIGHT TO CONTINUED SERVICE OR PARTICIPATION; EFFECT ON OTHER
PLANS



The Award evidenced by this Agreement is a voluntary, discretionary bonus being
made on a one-time basis and it does not constitute a commitment to make any
future awards, even if awards have been made repeatedly in the past. Further,
the Award is made outside the scope of Grantee’s employment or service contract,
if any, unless otherwise expressly provided therein. Neither this Agreement nor
the Notice of Grant shall be construed as giving Grantee the right to be
retained in the employ of, or in any consulting or other service relationship
to, or as a director on the Board or board of directors, as applicable, of, the
Company or any Subsidiary or Affiliate of the Company. Further, the Company or a
Subsidiary or Affiliate of the Company may at any time dismiss Grantee from
employment or discontinue any consulting or other service relationship, free
from any liability or any claim under the Plan or this Agreement, unless
otherwise expressly provided in the Plan, this Agreement or any applicable
employment or service contract or agreement. In the event that Grantee is not an
employee of the Company, the grant of the Award will not be interpreted to form
an employment contract or relationship with the Company or any Affiliate or
Subsidiary of the Company. Payment received by Grantee pursuant to this
Agreement and the Notice of Grant shall not be considered part of normal or
expected compensation or salary for any purpose, including, but not limited to,
calculation of any overtime,

    

--------------------------------------------------------------------------------



severance, resignation, termination, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement benefits or similar payments
and shall not be included in the determination of benefits under any pension,
group insurance or other benefit plan of the Company or any Subsidiary or
Affiliate in which Grantee may be enrolled, except as provided under the terms
of such plans, or as determined by the Board.


10
NATURE OF THE GRANT

In accepting the Award, Grantee acknowledges that:
(a)the Plan is established voluntarily by the Company, it is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time, unless otherwise provided in the Plan or this Agreement;
(b)Grantee’s participation in the Plan is voluntary;
(c)the future value of the underlying Shares is unknown and cannot be predicted
with certainty;
(d)if Grantee receives Shares upon vesting of the Award, the value of such
Shares may increase or decrease in value; and
(e)in consideration of the grant of the Award, no claim or entitlement to
compensation or damages arises from diminution in value of the Award received
upon vesting of the Award or, except as otherwise provided herein or under a
separate agreement between the parties, from the termination of the Award
resulting from termination of Grantee’s Service to the Company or a Subsidiary
or Affiliate (for any reason whatsoever and whether or not in breach of local
labor laws) and, subject to the foregoing, Grantee irrevocably releases the
Company and its Subsidiaries and Affiliates from any such claim that may arise;
if, notwithstanding the foregoing, any such claim is found by a court of
competent jurisdiction to have arisen, then, by signing this Agreement, Grantee
shall be deemed irrevocably to have waived his, her or its entitlement to pursue
such claim.
11
NO STRICT CONSTRUCTION

No rule of strict construction shall be implied against the Company, the
Committee, or any other person in the interpretation of any of the terms of this
Agreement, the Notice of Grant or any rule or procedure established by the
Committee.
12
USE OF THE WORD “GRANTEE”

Wherever the word “Grantee” is used in any provision of this Agreement under
circumstances where the provision should logically be construed to apply to the
executors, the administrators, or the person or persons to whom the Restricted
Stock Units may be transferred by will or the laws of descent and distribution,
the word “Grantee” shall be deemed to include such person or persons.
13
FURTHER ASSURANCES


    

--------------------------------------------------------------------------------



Grantee agrees, upon demand of the Company or the Committee, to do all acts and
execute, deliver and perform all additional documents, instruments and
agreements which may be reasonably required by the Company or the Committee, as
the case may be, to implement the provisions and purposes of this Agreement.
14
CONSENT TO TRANSFER PERSONAL DATA

The Company and its Subsidiaries hold certain personal information about
Grantee, that may include Grantee’s name, home address and telephone number,
date of birth, social security number or other employee identification number,
salary, nationality, job title, any Shares of stock held in the Company, or
details of any entitlement to Shares of stock awarded, canceled, purchased,
vested, or unvested, for the purpose of implementing, managing, and
administering the Award, the Plan or this Agreement (collectively “Data”).
Grantee hereby agrees that the Company and/or its Subsidiaries may transfer Data
amongst themselves as necessary for the purpose of implementation,
administration, and management of Grantee’s participation in the Award, the Plan
or this Agreement, and the Company and/or any of its Subsidiaries may each
further transfer Data to any third parties assisting the Company in the
implementation, administration, and management of the Award, the Plan or this
Agreement. These recipients may be located throughout the world, including,
without limitation, outside Grantee’s country of residence (or outside of the
European Economic Area, for Grantees located within the European Economic Area).
Such countries may not provide for a similar level of data protection as
provided for by local law (such as, for example, European privacy directive
95/46/EC and local implementations thereof). Grantee hereby authorizes those
recipients - even if they are located in a country outside of Grantee’s country
of residence (and/or outside of the European Economic Area, for Grantees located
within the European Economic Area) - to receive, possess, use, retain, and
transfer the Data, in electronic or other form, for the purpose of implementing,
administering, and managing Grantee’s participation in the Award, the Plan or
this Agreement, including but not limited to any transfer of such Data as may be
required for the administration of the Award, the Plan or this Agreement and/or
the subsequent holding of Shares of stock on Grantee’s behalf by a broker or
other third party with whom Grantee or the Company may elect to deposit any
Shares of stock acquired pursuant to the Award, the Plan or this Agreement.
Grantee is not obliged to consent to such collection, use, processing and
transfer of personal data and may, at any time, review Data, require any
necessary amendments to it, or withdraw the consent contained in this Section by
contacting the Company in writing. However, withdrawing or withholding consent
may affect Grantee’s ability to participate in the Award, the Plan or this
Agreement. More information on the Data and/or the consequences of withholding
or withdrawing consent can be obtained from the Company’s legal department.
15
GOVERNING PLAN DOCUMENT

This Agreement is subject to all the provisions of the Plan, the provisions of
which are hereby made a part of this Agreement, and is further subject to all
interpretations, amendments, rules and regulations which may from time to time
be promulgated and adopted pursuant to the Plan. In the event of any conflict
between the provisions of this Agreement and those of the Plan, the provisions
of the Plan control.
16
CERTAIN COUNTRY-SPECIFIC PROVISIONS

For residents of the UK only:
Your Award is subject to the UK Sub-Plan under the Plan.

    

--------------------------------------------------------------------------------



Grantee agrees, as a condition to its acceptance of the Award, to satisfy any
requirement of the Company or any Subsidiary that, prior to vesting of all or
any part of the Award, Grantee enter into a joint election under section 431(1)
of the UK Income Tax (Earnings and Pensions) Act 2003, the effect of which is
that the Shares issued on vesting will be treated as if they were not restricted
securities.
Tax withholding obligations under this Agreement shall include, without
limitation:
(i)    United Kingdom (UK) income tax; and
(ii)    UK primary class 1 (employee's) national insurance contributions.
For residents of Canada only:
Your Award is subject to the Canadian Sub-Plan under the Plan.
I acknowledge having requested that this Agreement and all documents referred to
herein be drafted in the English language. Je reconnais également avoir exigé
que ce document ainsi que tout document auquel ce document fait référence,
soient rédigés en langue anglaise.
Tax withholding obligations under this Agreement shall include federal and
provincial income tax, Canadian Pension Plan contributions, and Employment
Insurance premiums (including the provincial equivalents) as applicable.
For residents of Hong Kong only:
a) The Data Protection Principles specified in the Personal Data (Privacy)
Ordinance (Cap. 486 of the Laws of Hong Kong) will apply to any Data upon its
transfer to any place outside of Hong Kong.
b) Hong Kong Securities Law Notice.  The Restricted Stock Units and any Shares
issued pursuant to the Awards do not constitute a public offering of securities
under Hong Kong law and are available to any eligible person under the Plan.
 The Agreement,  the Plan and other incidental communication materials
(together, the “Award Agreement”) have not been prepared in accordance with and
are not intended to constitute a “prospectus” for a public offering of
securities under the applicable securities legislation in Hong Kong.  The
Restricted Stock Units and any related documentation are intended only for the
personal use of each eligible person under the Plan and may not be distributed
to any other person.  The contents of the Award Agreement, including the Plan,
have not been reviewed by any regulatory authority in Hong Kong.  You are
advised to exercise caution in relation to the offer.  If you are in any doubt
about any of the contents of the Award Agreement or the Plan, you should obtain
independent professional advice.
For residents of Russia only:
You acknowledge that the grant of Restricted Stock Units, the Plan and all other
materials you may receive regarding participation in the Plan do not constitute
an advertising or offering of securities in Russia.  The issuance of securities
pursuant to the Plan has not and will not be registered in Russia and therefore,
the securities described in any Plan-related documents may not be used for
offering or public circulation in Russia.
 
You further acknowledge that in no event will Shares that may be issued to you
with respect to the

    

--------------------------------------------------------------------------------



Restricted Stock Units be delivered to you in Russia; all Shares issued to you
with respect to the Restricted Stock Units will be maintained on your behalf in
the United States.
For residents of Argentina only:
Neither the award under the plan nor the underlying shares are publicly offered
or listed on any stock exchange in Argentina. The offer is private and not
subject to the supervision of any Argentine governmental authority.
For residents of Israel only:
By my signature on or electronic acceptance of this Agreement, I acknowledge
that the Award is granted under and governed by (i) this Agreement, (ii) the
Plan, a copy of which has been provided to me or made available for my review,
(iii) the Israeli Supplement (“the Supplement”), a copy of which has been
provided to me or made available for my review; (iv) Section 102(b)(2) of the
Income Tax Ordinance (New Version) – 1961 and the Rules promulgated in
connection therewith, and (v) the Trust Agreement, a copy of which has been
provided to me or made available for my review. Furthermore, by my signature on
or electronic acceptance of this Agreement, I agree that the Awards will be
issued to the Trustee to hold on my behalf, pursuant to the terms of the Section
102, the Section 102 Rules and the Trust Agreement.
In addition, by my signature on or electronic acceptance of this Agreement, I
confirm that I am familiar with the terms and provisions of Section 102,
particularly the Capital Gains Track described in subsection (b)(2) thereof, and
I agree that I will not require the Trustee to release the Awards or Company
shares to me, or to sell the Awards or Company shares to a third party, during
the Holding Period, unless permitted to do so by applicable law.
All capitalized terms in this undertaking shall have the meaning granted to them
under the Supplement.
For residents of India only:


Your Award is subject to the India Addendum to the Plan.


END OF AGREEMENT



    

--------------------------------------------------------------------------------



EXHIBIT A
Performance Matrix
Performance Equity Award Granted [_______], 20__
Performance Period from [________] to [ ]


Target Units for Performance Period: ______________


Total Units for Performance Period: ______________


Revenue Achieved in Performance Period5
Revenue Payout Percentage in Performance Period
Threshold ([__]% of Revenue Target)
[__]%
Target (100% of Revenue Target)
[__]%
Maximum ([__]% of Revenue Target) 
[__]%6



EBITDA Achieved in Performance Period7
EBITDA Payout Percentage in Performance Period
Threshold ([__]% of EBITDA Target)
[__]%
Target (100% of EBITDA Target)
[__]%
Maximum ([__]% of EBITDA Target) 
[__]%8



Relative TSR Achieved in Performance Period
Relative TSR Payout Percentage in Performance Period
Threshold (25th or < percentile Relative TSR)
[__]%
Target (50th percentile Relative TSR)
[__]%
Maximum (75th or > percentile Relative TSR) 
[__]%



“Relative TSR” means the Company’s total stockholder return, on a percentile
basis, relative to the companies comprising the S&P 1500 Information Technology
Sector Index (the “Index”) with respect to the Performance Period, weighted
equally and based on the applicable 90-day volume-weighted trailing average
closing prices of such constituent companies as of the beginning and end of the
Performance Period (adjusted for dividends); provided that members of the Index
will only be taken into account for purposes of the calculation of Relative TSR
if they constitute part of the Index at both the beginning and the end of the
Performance Period.








                                                              
5 May include more than three data points.
6 If the Notice of Grant does not make Overachievement Units available for
over-performance, replace this line of the table with “Maximum: Not Applicable”.
7 May include more than three data points.
8 If the Notice of Grant does not make Overachievement Units available for
over-performance, replace this line of the table with “Maximum: Not Applicable”.



    